Citation Nr: 1133260	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1986, and from December 1987 to October 1992.

This matter came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for Meniere's disease.  The Veteran testified at a Board hearing in February 2008; the transcript is of record.

In a March 2009 decision, the Board denied entitlement to service connection for Meniere's disease.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a March 2011 Memorandum Decision, the Court vacated and remanded the issue of entitlement to service connection for Meniere's disease.  The Court affirmed the portion of the Board's March 2009 decision which granted entitlement to service connection for irritable bowel syndrome.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, Meniere's disease had its clinical onset in service.


CONCLUSION OF LAW

Meniere's disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran is seeking service connection claim for Meniere's disease.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that his Meniere's disease manifested during his active service, or is due to or aggravated by his service-connected bilateral hearing loss.  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records do not contain a diagnosis of Meniere's disease.  However, the Veteran was seen for hearing loss in June 1988 and April 1992, tinnitus in 1989, otitis externa in April 1990, and vertigo in November 1991.  

VA outpatient treatment records first show complaints of dizziness, imbalance, and occasional vertigo in August 2004.  In November 2004, a physician noted that the Veteran's vertigo/tinnitus seemed to be consistent with episodes associated with Meniere's disease.  In March 2005, the Veteran reported persistent episodes of vertigo lasting hours.   

In June 2005, a VA examiner opined that his Meniere's disease is less likely than not due to his service-connected bilateral hearing loss.  The VA examiner did not provide an opinion with regard to direct etiology to service.  

The Veteran has submitted May 2009 and April 2011 correspondence from his VA treating physician.  The VA physician states that the Veteran has classic symptoms of Meniere's disease that include hearing loss, tinnitus, ear fullness and vertigo, and that it is clear that his symptoms began during service.  The VA physician has opined that his symptoms of Meniere's disease were reported and documented in service between 1988 and 1992, and that it is more likely than not related to his military service.  The VA physician stated that it is not surprising that he was not formally diagnosed with Meniere's disease while on active duty as it is a condition that takes some time for recognition and diagnosis.  

While there is evidence to the effect that Meniere's disease is not due to the service-connected hearing loss (the June 2005 VA examination report), the Veteran's treating physician has suggested the Veteran's Meniere's disease was first manifested in service and has cited to clinical records in service to support this claim.  The Veteran has also testified that he had hearing loss, a sense of fullness in the ears, and periods of nausea and dizziness in service that he attributes to Meniere's disease.  There is no medical opinion rebutting the 2009 and 2011 opinions by the Veteran's treating physician.  Resolving all doubt in the Veteran's favor, service connection for Meniere's disease is established.  See 38 C.F.R. § 3.102.


ORDER

Service connection for Meniere's disease is granted.


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


